                                          Case 3:19-cv-07269-WHO Document 67 Filed 12/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN LEE ZHOU, et al.,                            Case No. 3:19-cv-07269-WHO
                                                        Plaintiffs,
                                   8
                                                                                            [PROPOSED] ORDER GRANTING
                                                 v.                                         STIPULATION OF DISMISSAL OF
                                   9
                                                                                            OUTFRONT MEDIA, INC. WITH
                                  10     OUTFRONT MEDIA, INC., et al.,                      PREJUDICE
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court, upon the presentation of the Stipulation of Dismissal of Outfront Media, Inc.

                                  14   With Prejudice, orders that the matter is hereby dismissed as to Defendant Outfront Media, Inc.,

                                  15   with prejudice, with each party responsible for its own fees and costs with respect to Plaintiffs’

                                  16   claims against Outfront Media, Inc.

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 16, 2020

                                  19

                                  20
                                                                                                    William H. Orrick
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
